NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                                      Electronically Filed
                                                      Intermediate Court of Appeals
                                                      CAAP-XX-XXXXXXX
                                                      21-NOV-2022
                                                      07:55 AM
                                                      Dkt. 126 SO

                               NO. CAAP-XX-XXXXXXX

                     IN THE INTERMEDIATE COURT OF APPEALS

                             OF THE STATE OF HAWAI#I


            U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
           STRUCTURED ASSET INVESTMENT LOAN TRUST MORTGAGE
               PASS-THROUGH CERTIFICATES, SERIES 2006-4,
                           Plaintiff-Appellee,
                                    v.
                 MILAGROS LEANO CASTRO; BENNY F. CASTRO,
                          Defendants-Appellants,
                                   and
               OWANA HOMEOWNER'S ASSOCIATION; CACH, LLC;
             ASSOCIATION OF APARTMENT OWNERS OF VALLEYVIEW
        MELEMANU WOODLANDS; and DOES 1 through 20, inclusive,
                                Defendants

             APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                          (CIVIL NO. 14-1-0808-03)


                          SUMMARY DISPOSITION ORDER
(By:        Wadsworth, Presiding Judge, and Nakasone and McCullen, JJ.)

          Self-represented Defendants-Appellants Milagros Leano
Castro and Benny F. Castro (the Castros) appeal from the
following post-judgment orders entered by the Circuit Court of
the First Circuit (Circuit Court): (1) the June 28, 2018 "Order
Denying [the Castros'] Renewed Motion for Relief from Judgment
Filed May 3, 2018" (Order Denying Motion for Relief from
Judgment); and (2) the September 4, 2018 "Order Denying [the
Castros'] Motion for Reconsideration Filed on June 18, 2018"
(Order Denying Motion for Reconsideration) (collectively, the
Post-Judgment Orders).1/          For the reasons explained below, we
affirm.

       1/
                The Honorable Jeanette H. Castignetti presided.
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

          On March 31, 2014, Plaintiff-Appellee U.S. Bank
National Association, as Trustee for Structured Asset Investment
Loan Trust Mortgage Pass-Through Certificates, Series 2006-04
(U.S. Bank), filed a complaint for declaratory relief and
mortgage foreclosure against the Castros and others. The Castros
filed a response to the complaint, alleging that the purported
assignments of the subject mortgage and promissory note were
fraudulent and that U.S. Bank lacked standing to foreclose.
          On August 22, 2014, U.S. Bank filed a motion for
summary judgment and for interlocutory decree of foreclosure.
The Castros did not file an opposition. The motion was heard on
December 24, 2014. The Castros did not appear at the hearing.
The record on appeal does not contain a transcript of the
hearing, but the Circuit Court minutes indicate that the motion
was orally granted at that time. On January 29, 2015, the
Circuit Court entered findings of fact, conclusions of law, and
an order granting U.S. Bank's motion for summary judgment and for
interlocutory decree of foreclosure (Foreclosure Decree). The
Judgment in favor of U.S. Bank and against all defendants was
entered the same day.2/ The Judgment was appealable under Hawaii
Revised Statutes § 667-51(a)(1) (2016).
          The Castros did not appeal from the Judgment.
          On May 3, 2018, the Castros filed a "Renewed Motion for
Relief from Judgment" (Motion for Relief from Judgment),3/
purportedly brought under a variety of authorities, including
Hawai#i Rules of Civil Procedure (HRCP) Rule 60(b)(3) and (4).4/
The Castros' argument is difficult to discern, but it appears

      2/
            The Honorable Bert I. Ayabe entered the Foreclosure Decree and the
Judgment.
      3/
            The Castros' April 5, 2018 motion for relief from judgment was
stricken for failure to comply with court rules regarding service and notice
of the motion.
      4/
            Although the Castros listed various statutes, court rules, and a
constitutional provision (the Fourteenth Amendment) in their motion, the only
listed authority that could properly serve as a procedural vehicle for the
motion was HRCP Rule 60(b)(3) and (4). The rule states, in relevant part:
"On motion and upon such terms as are just, the court may relieve a party
. . . from a final judgment, order, or proceeding for the following reasons:
. . . (3) fraud (whether heretofore denominated intrinsic or extrinsic),
misrepresentation, or other misconduct of an adverse party; [and] (4) the
judgment is void[.]"

                                      2
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

they claimed the Judgment was void under HRCP Rule 60(b)(4)
because the Circuit Court lacked subject matter jurisdiction.
Relatedly, the Castros appear to have argued that the promissory
note was fraudulently endorsed; U.S. Bank did not own or control
the note at the commencement of the foreclosure action; and U.S.
Bank thus failed to establish its standing. The Castros also
argued that indispensable parties had not been joined in the
litigation.
          On June 4, 2018, the Circuit Court denied the Castros'
Motion for Relief from Judgment by minute order, and on June 28,
2018, the Circuit Court entered the Order Denying Motion for
Relief from Judgment. On June 18, 2018, the Castros filed a
motion for reconsideration. The Circuit Court denied the motion
for reconsideration in a July 27, 2018 minute order, which stated
in relevant part:

          [The Castros] have not presented new evidence or arguments
          that could not have been presented during the adjudicated
          motion, e.g., [U.S. Bank's] motion for summary judgment,
          filed on August 22, 2014, to which [the Castros] did not
          file an opposition . . . .

(Letter case altered.) On September 4, 2018, the Circuit Court
entered the Order Denying Motion for Reconsideration.
          On appeal, the Castros raise eleven points of error,
many of which are difficult to discern and appear to overlap, and
all of which appear to challenge the foreclosure, as if the
Castros had appealed from the Judgment. See Nationstar Mortgage
LLC v. Akepa Properties LLC, No. CAAP-XX-XXXXXXX, 2017 WL
1401468, at *2 (Haw. App. Apr. 19, 2017) (SDO) ("[Appellant]
makes little effort to address the requirements under [HRCP] Rule
60(b), but instead argues as if it had appealed from the
Foreclosure Judgment."). The Castros' sole discernible
contention related to the Post-Judgment Orders appears to be that
U.S. Bank lacked standing to bring the foreclosure action, which
the Castros assert deprived the Circuit Court of subject matter
jurisdiction. Relying on Bank of Am. N.A. v. Reyes-Toledo, 139
Hawai#i 361, 370, 390 P.3d 1248, 1257 (2017), the Castros
seemingly argue that U.S. Bank failed to show it had standing to
enforce the note and mortgage at the commencement of the


                                    3
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

foreclosure action, and the Judgment was therefore "void." The
Castros do not specifically invoke HRCP Rule 60(b)(4) in making
this argument, but that appears to have been the basis for their
related argument in the Circuit Court.5/
           We review a circuit court's decision on an HRCP Rule
60(b) motion for abuse of discretion. PennyMac Corp. v. Godinez,
148 Hawai#i 323, 327, 474 P.3d 264, 268 (2020). However, "[t]he
determination of whether a judgment is void [under HRCP Rule
60(b)(4)] is not a discretionary issue. It has been noted that a
judgment is void only if the court that rendered it lacked
jurisdiction of either the subject matter or the parties or
otherwise acted in a manner inconsistent with due process of
law." In re Hawaiian Elec. Co., 149 Hawai#i 343, 362, 489 P.3d
1255, 1274 (2021) (quoting International Sav. & Loan Ass'n v.
Carbonel, 93 Hawai#i 464, 473, 5 P.3d 454, 463 (App. 2000)).
           The Circuit Court did not err in denying the Castros'
Motion for Relief from Judgment. Under Hawai#i law, standing is
not an issue of subject matter jurisdiction. Tax Found. of
Hawai#i v. State, 144 Hawai#i 175, 192, 439 P.3d 127, 144 (2019).
The Castros make no other discernible argument challenging the
Circuit Court's subject matter jurisdiction, and they do not
contend that the Circuit Court lacked personal jurisdiction over
them. Similarly, the Castros make no discernible argument that
the Circuit Court acted in a manner inconsistent with due process
of law.6/ Accordingly, the Circuit Court had jurisdiction to
enter the Judgment, and it was not void under HRCP Rule


      5/
            Although the Motion for Relief from Judgment also cited HRCP Rule
60(b)(3), this ground was precluded by the rule itself, because the motion was
brought "more than one year after the [J]udgment . . . was entered . . . ."
HRCP Rule 60(b).
      6/
            The Castros assert generally that U.S. Bank "[took] action in
violation of due process," but made no discernible argument below and offer
none on appeal as to how they were deprived of due process. See Citicorp
Mortgage Inc. v. Bartolome, 94 Hawai#i 422, 433, 16 P.3d 827, 838 (App. 2000)
("An appellate court does not have to address matters for which the appellant
has failed to present discernible argument."); Hawai #i Rules of Appellate
Procedure (HRAP) Rule 28(b)(7); see also Ito v. Investors Equity Life Holding
Co., 135 Hawai#i 49, 74, 346 P.3d 118, 143 (2015) ("Where an appellant makes
general assertions of a due process violation, without further elaboration or
citation to authority, the court cannot reach a reasoned conclusion, and the
due process argument is deemed waived." (citing Cty. of Hawaii v. C & J Coupe
Family Ltd. P'ship, 119 Hawai#i 352, 373, 198 P.3d 615, 636 (2008))).

                                      4
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

60(b)(4).7/ Because the Judgment was not void, the Circuit Court
did not err in denying the Castros' motion to set it aside.
           The Castros do not argue any error unique to the Order
Denying Motion for Reconsideration.
           For the reasons discussed above, we affirm the
following orders entered by the Circuit Court of the First
Circuit: (1) the June 28, 2018 "Order Denying [the Castros']
Renewed Motion for Relief from Judgment Filed May 3, 2018"; and
(2) the September 4, 2018 "Order Denying [the Castros'] Motion
for Reconsideration Filed on June 18, 2018."

            DATED:   Honolulu, Hawai#i, November 21, 2022.



On the briefs:
                                           /s/ Clyde J. Wadsworth
Milagros Leano Castro and                  Presiding Judge
Benny F. Castro,
Self-represented Defendants-
Appellants.                                /s/ Karen T. Nakasone
                                           Associate Judge
Edmund K. Saffery and
Deirdre Marie-Iha
(Goodsill Anderson Quinn &                 /s/ Sonja M.P. McCullen
Stifel)                                    Associate Judge
for Plaintiff-Appellee.




       7/
             The Castros did not argue below — or on appeal — that relief was
warranted under HRCP Rule 60(b)(6). The issue is thus deemed waived. See
Ass'n of Apartment Owners of Wailea Elua v. Wailea Resort Co., Ltd, 100
Hawai#i 97, 107, 58 P.3d 608, 618 (2002) (arguments not raised in the trial
court are ordinarily deemed waived on appeal); HRAP Rule 28(b)(7).

                                       5